Ogden, J.
Judgment was obtained in this cause ob the thirteenth of June, 1860, and defendant, on the eleventh day of December, 1860, sued out a writ of error to the Supreme Court. The transcript was filed in this case May 14, 1861, since which time the plaintiff in error, so far as the record shows, has paid no further attention to the case. There is no assignment of errors, and no briefs by the plaintiff in error. And now the defendants in error file their motion for an affirmance of the judgment, for the want of an assignment of errors. And after having examined the record in this case, and having discovered no errors affecting the merits or foundation of the action, we are of the opinion that the motion should be sustained. The judgment of the district court is therefore affirmed.
Affirmed.